

[ex10hnedrsutermsandco_image1.jpg]
Exhibit 10(h)


PARKER-HANNIFIN CORPORATION
RESTRICTED STOCK UNIT TERMS AND CONDITIONS (RSU-003NED)


Pursuant to the Restricted Stock Unit Award Agreement (the “Award Agreement”)
available on the website of the third party Plan administrator for
Parker-Hannifin Corporation (the “Company”), the Human Resources and
Compensation Committee (the “Committee”) of the Board of Directors of the
Company has awarded you a number of Restricted Stock Units. The Restricted Stock
Units have been awarded to you as of the grant date specified in the Award
Agreement (the “Grant Date”), and the Restricted Stock Units are subject to the
terms, conditions and restrictions set forth in the Amended and Restated
Parker-Hannifin Corporation 2009 Omnibus Stock Incentive Plan, as amended from
time to time, or any applicable successor plan (the “Plan”) and these Restricted
Stock Unit Terms and Conditions (RSU-003NED) (the “Terms and Conditions”). To
the extent that, in accordance with the terms of the Plan, the Committee has
delegated to any persons any of the Committee’s authority with respect to these
Terms and Conditions, references to the Committee in these Terms and Conditions
shall be deemed to be references to those persons with respect to authority so
delegated.


1. Crediting of Restricted Stock Units. Each Restricted Stock Unit shall
represent the contingent right to receive one share of Common Stock of the
Company and shall at all times be equal in value to one share of Common Stock of
the Company. The Restricted Stock Units shall be credited in a book entry
account established for you until payment in accordance with Section 4 hereof.


2.    Vesting of Restricted Stock Units.


(a) Subject to these Terms and Conditions, all or a portion of the Restricted
Stock Units will vest on the vesting date described in the Award Agreement
(“Vesting Date”) and shall be payable at the Distribution Date (as defined in
Section 4 hereof).


(b) Notwithstanding the foregoing, in the event you cease to be Director of the
Company for any reason prior to the next Annual Shareholders’ Meeting of the
Company that occurs after the Grant Date, including, without limitation, your
retirement, death, disability, voluntary or involuntary removal from the Board
of Directors or a "change in control" of the Company (as defined in the Plan), a
pro rata portion of your Shares will vest on the Vesting Date, based upon the
ratio of the number of months you actually served as a Director to the total
number of months in the period between the Grant Date and the next Annual
Shareholders’ Meeting of the Company that occurs after the Grant Date, and all
remaining Restricted Stock Units will be forfeited.






3. Forfeiture of Restricted Stock Units. The Restricted Stock Units that have
not yet vested pursuant to Section 2 (including without limitation any right to
Dividend Equivalents and Dividend Equivalent Units described in Section 7 hereof
relating to dividends payable or dividend


equivalent units creditable on or after the date of forfeiture) shall be
forfeited automatically without further action or notice.


4.    Payment.


(a) Except as may be otherwise provided in this Section, the Company shall
deliver to you (or your estate or any beneficiary you have designated in
accordance with Section
12 hereof in the event of your death) the Common Stock underlying the vested
Restricted Stock Units within thirty (30) days following the Distribution Date.
Except as may be otherwise provided in this Section, a “Distribution Date” shall
mean the Vesting Date that your Restricted Stock Units become vested.


(b) Notwithstanding any other provision of these Terms and Conditions, the
Company shall not deliver any fractional shares of Common Stock in payment of
your Restricted Stock Units, and the number of whole shares of Common Stock that
may be delivered to you in payment of your Restricted Stock Units shall be
determined in accordance with such rounding conventions used by the Company's
third party Plan administrator from time to time.


(c) The Company's obligations with respect to the Restricted Stock Units shall
be satisfied in full upon the delivery of the Common Stock underlying the vested
Restricted Stock Units in accordance with this Section 4.


5. Transferability. The Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be null and void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
Restricted Stock Units.


6. Dividend, Voting and Other Rights. You shall not possess any incidents of
ownership (including, without limitation, dividend or voting rights) in the
Common Stock underlying the Restricted Stock Units until such Common Stock has
been delivered to you in accordance with Section 4 hereof. The obligations of
the Company under these Terms and Conditions will be merely an unfunded and
unsecured promise of the Company to deliver Common Stock in the future, subject
to the terms and conditions of the Plan and these Terms and Conditions, and your
rights will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under these Terms and Conditions.


7. Dividend Equivalents. From and after the Grant Date and until the earlier of
(i) the time when the Restricted Stock Units are paid in accordance with Section
4 hereof, or (ii) the time when your right to payment of the Restricted Stock
Units is forfeited in accordance with Section 3 hereof, on the date that the
Company pays a cash dividend (if any) to holders of shares of Common Stock
generally, you shall be credited with a number of additional Restricted Stock
Units (the “Dividend Equivalent Units”) determined by dividing the aggregate
amount of the cash dividend that would be payable on such date to a holder of a
number of shares of Common Stock equal to the number of your unpaid Restricted
Stock Units by the closing price per share of the Company's Common Stock on the
New York Stock Exchange on the last trading day preceding


the dividend payment date. Any such Dividend Equivalent Units will be considered
Restricted Stock Units for purposes of these Terms and Conditions and will be
subject to all of the terms, conditions and restrictions set forth herein,
provided that for purposes of Section 2(a) of these Terms and Conditions, any
such additional Restricted Stock Units credited between the Grant Date and the
Vesting Date shall vest on the Vesting Date.


8.    Detrimental Activity, Claw-back Policy.


(a) If the Committee finds in its discretion that you have engaged in any
Detrimental Activity (as defined in the Plan), the Committee may at any time and
in its sole discretion cancel and revoke all or any unpaid portion of your
Restricted Stock Units. In addition, if the Committee finds that you have
engaged in any Detrimental Activity, either during with the period you served as
a Director of the Company or within twelve months thereafter, then you shall be
required to (a) return to the Company all shares of Common Stock that you have
not disposed of that were issued pursuant to these Terms and Conditions within
twelve months prior to the commencement of such Detrimental Activity, and (b)
pay to the Company in cash, within ten days after demand therefor, the Fair
Market Value (determined as of the date that the Restricted Stock Units were
paid to you in accordance with Section 4 hereof) of all shares of Common Stock
that you have disposed of that were so issued pursuant to these Terms and
Conditions. The Plan defines Detrimental Activity as any conduct or activity,
whether or not related to the business of Parker, that is determined in
individual cases, by the Committee or its express delegate, to be detrimental to
the interests of Parker, including without limitation (i) rendering of services
to an organization or engaging in a business that is, in the judgment of the
Committee or its express delegate, in competition with the Company; (ii)
disclosure to anyone outside of the Company, or the use for any purpose other
than the Company’s business, of confidential information or material related to
the Company, whether acquired during or after employment with the Company; (iii)
fraud, embezzlement, theft-in-office or other illegal activity; or (iv)
violation of the Company’s Code of Ethics.


(b) By accepting your award of Restricted Stock Units, you acknowledge that the
Restricted Stock Units may be subject to reduction, cancellation, forfeiture or
recoupment, to such extent as may be provided under the Company's Claw-back
Policy, as established by the Committee or the Board, as it now exists or as it
may be amended from time to time.








9. Taxes and Withholding. Parker has the right to deduct or cause to be
deducted, or collect or cause to be collected, with respect to the taxation of
the Restricted Stock Units, any federal, state or local taxes, social taxes or
other taxes required to be withheld or paid with respect to the Restricted Stock
Units, and you will be required to pay any such amounts or such amounts will be
deducted from any amount payable to you. To the extent Parker is required to
withhold any federal, state, local, foreign or other taxes in connection with
the delivery of shares of Common Stock under these Terms and Conditions, then
the Company will instruct the third party Plan administrator to retain a number
of shares of Common Stock otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value of the shares of Common
Stock on the date of delivery); provided that in no event shall the value of the
shares of Common Stock retained exceed the minimum amount of taxes required to
be withheld or such other amount that will not result in a negative accounting
impact.


10. Beneficiary Designation. To the extent permitted by the Committee, in its
sole discretion, you shall have the right to designate one or more beneficiaries
to receive all or part of any shares of Common Stock underlying the Restricted
Stock Units in the event of your death. Any beneficiary designation permitted by
the Committee shall be effective when it is submitted in writing to the
Committee during the Participant's lifetime on a form prescribed by the
Committee. The submission of a new beneficiary designation shall cancel all
prior beneficiary designations. Any finalized divorce or marriage subsequent to
the date of a beneficiary designation shall revoke such designation, unless in
the case of divorce your previous spouse was not designated as beneficiary and
unless in the case of marriage your new spouse was previously designated as
beneficiary. If you are married, your spouse shall consent to any designation of
a beneficiary other than the spouse, and the spouse's consent shall be witnessed
by a notary public. If you fail to designate a beneficiary as may be permitted
by the Committee, or if such beneficiary designation is revoked by marriage,
divorce, or otherwise without execution of a new designation, or if every person
designated as beneficiary predeceases you or dies prior to the payment of your
Restricted Stock Units, then the Company shall direct the payment of your
Restricted Stock Units to the estate of the last to die of you and any
beneficiaries.


11. Adjustments. The number and kind of shares of Common Stock deliverable
pursuant to the Restricted Stock Units are subject to adjustment as provided in
Section 4.3 of the Plan.


12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Stock Units; provided, however, notwithstanding
any other provision of these Terms and Conditions, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any shares of Common Stock pursuant to these Terms and Conditions if the
delivery thereof would result in a violation of any such law or listing
requirement. The Company intends that the Award Agreement and these Terms and
Conditions be exempt from the requirements of Section 409A of the Code and they
will be interpreted, construed and administered accordingly.


13. Amendments. Subject to the terms of the Plan, the Committee may amend these
Terms and Conditions upon written notice to you. Any amendment to the Plan shall
be deemed to be an amendment to these Terms and Conditions to the extent that
the amendment is applicable hereto. Notwithstanding the foregoing, no amendment
of the Plan or these Terms and Conditions shall adversely affect your rights
under these Terms and Conditions without your consent unless the Committee
determines that such amendment is necessary or advisable to conform the Plan or
these Terms and Conditions to any present or future law, regulation or rule
applicable to the Plan.


14. Severability. In the event that one or more of the provisions of these Terms
and Conditions shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


15. Relation to Plan. These Terms and Conditions and all rights under your Award
Agreement and these Terms and Conditions are at all times subject to all other
terms, conditions and provisions of the Plan (and any rules or procedures
adopted under the Plan by the Committee).


All capitalized terms not defined in these Terms and Conditions shall have the
meaning ascribed to such terms in the Plan. In the event of a conflict between
the terms of the Plan and these Terms and Conditions, your Award Agreement or
the Prospectus, the terms of the Plan shall control. These Terms and Conditions,
the Plan and the Award Agreement contain the entire agreement and understanding
of the parties with respect to the subject matter contained in these Terms and
Conditions, and supersede all prior written or oral communications,
representations and negotiations in respect thereto.


16. Successors and Assigns. Without limiting Section 5, the provisions of these
Terms and Conditions shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.


17. Governing Law. The interpretation, performance, and enforcement of these
Terms and Conditions shall be governed by the laws of the State of Ohio, without
regard to its conflict of law rules. Any dispute, disagreement or question which
arises under or as a result of, or in any way relates to, the interpretation,
construction or application of the terms of the Plan, the Award Agreement or
these Terms and Conditions will be determined and resolved by the Committee.
Such determination and resolution by the Committee will be final, binding and
conclusive for all purposes.




18. Consent to Transfer Personal Data. By accepting your award of Restricted
Stock Units, you voluntarily acknowledge and consent to the collection, use,
processing and transfer of personal data as described in this Section 18. You
are not obliged to consent to such collection, use, processing and transfer of
personal data. However, failure to provide the consent may affect your ability
to participate in the Plan. Parker holds certain personal information about you,
that may include your name, home address and telephone number, fax number, email
address, family size, marital status, sex, beneficiary information, emergency
contacts, passport / visa information, age, language skills, driver’s license
information, date of birth, birth certificate, social security number or other
employee identification number, nationality, C.V. (or resume), wage history,
employment references, job title, employment or severance contract, current wage
and benefit information, personal bank account number, tax related information,
plan or benefit enrollment forms and elections, option or benefit statements,
any shares of stock or directorships in the Company, details of all options or
any other entitlements to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). Parker will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and Parker may further transfer Data to any
third parties assisting Parker in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing your consent may affect
your ability to participate in the Plan.












19. Electronic Delivery. You hereby consent and agree to electronic delivery of
any documents that the Company may elect to deliver (including, but not limited
to, prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. You also understand that you shall have the right at any
time to request that the Company deliver written copies of any and all materials
referred to above at no charge. You hereby consent to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and you agree that your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. You consent and agree
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan.


20. Prospectus Notification. Copies of the Prospectus and the most recent Annual
Report and Proxy Statement issued by the Company are available for your review
on the UBS One Source Web site. You have the right to receive a printed copy of
the Prospectus upon request by either calling the third party Plan Administrator
at 877-742-7471 or by sending your written request to Parker's Total Rewards
Department.



